Citation Nr: 1605634	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-26 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served as a recognized guerilla from October 1942 to January 1944, and from February 1944 to November 1945.  The Veteran died in February 2004; the Appellant here is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

Before the Board turns to the merits of the instant appeals, it must address certain procedural matters raised by the Appellant, arising from letters of October 2015 and December 2015.  

In the October 2015 letter, the Appellant stated that she wished to appoint an agent as her representative.  She also argued that that the Court of Appeals for Veterans Claims (Court) erred in a May 2015 memorandum decision that determined that her notice of appeal on an unrelated, previously decided Board matter was untimely.  Finally, the Appellant asked the Board to "readjudicate" all issues of her prior appeals, to include a determination as to whether any such decisions contained a clear and unmistakable error (CUE).  

This letter raised numerous issues.  First, as to the appointment of an agent, neither the Appellant nor her purported agent submitted the required VA Form appointing this agent as her representative.  The purported agent is not listed in VA's database of accredited agents, and her current representative, the DAV, has submitted a brief on her behalf and ensured that her case would be advanced on the docket.  

Second, while the Appellant's letter referenced previous matters before the Court, the Board has no jurisdiction over the affairs of that body.  

Finally, to the extent that the Appellant requested either a reconsideration of a previous Board decision or revision of a previous decision on the basis of CUE, her letter did not meet the filing requirements for either such motion.  See 38 C.F.R. § 20.1001 (2015) (providing the requirements for a motion for reconsideration) and 38 C.F.R. § 20.1404 (2015) (providing the requirements for revision of a previous Board decision on the basis of clear and unmistakable error).  

In an effort to determine the Appellant's intentions and to ensure all rules of due process were followed, the Board sent the Appellant a letter in December 2015 addressing each of these issues.  That letter explained the processes for appointing a new representative and for filing motions for reconsideration of a previous Board decision and for revision of a previous Board decision on the basis of CUE.  The Appellant did not respond to this letter.  

As a result, the Board concludes that the Appellant's properly appointed representative - DAV - remains her representative.  It also determines that, as proper motions for reconsideration or revision of a previous Board decision have not been received, these motions are not before the Board.  

In December 2015, the Appellant acknowledged the propriety earlier of the Court's decision.  In an effort to eventually place her claim before that tribunal again, she asked to reopen her claim for DIC benefits either before the Board or the RO.

The Appellant, however, has already perfected appeals as to whether new and material evidence has been received to reopen her DIC claim, under both the theories of service connection for the cause of the Veteran's death and under 38 U.S.C.A. § 1318.  In essence, she has already obtained the relief she sought in her December 2015 letter, and no further action is necessary.  


FINDINGS OF FACT

1.  The Appellant's claim for service connection for the cause of the Veteran's death was previously denied by the Board in a May 2007 rating decision on the bases that there was no competent or credible evidence to show that the Veteran's death was related to his active service or to his service-connected residuals of a gunshot wound of the right arm.  

2.  The Appellant appealed the May 2007 Board denial to the Court of Appeals for Veterans Claims (Court).  The Court affirmed the Board's decision in a February 2009 memorandum decision.  

3.  The RO denied the Appellant's claim for DIC benefits under 38 U.S.C.A. § 1318 in a July 2005 rating decision on the bases that the Veteran was not rated as totally and permanently disabled prior to his death; the Appellant did not appeal that denial.  

4.  The evidence submitted since the previous final denials of benefits is cumulative and redundant of evidence already of record; it does not relate to an unestablished fact; and it does not raise a reasonable possibility of substantiating the claims for service connection for the cause of the Veteran's death and for DIC benefits.


CONCLUSIONS OF LAW

1.  The May 2007 Board decision denying entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).  

2.  The July 2005 RO decision denying the claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

3.  The criteria for reopening the claims of entitlement to service connection for the cause of the Veteran's death and entitlement to DIC benefits under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard April 2013 letter satisfied the duty to notify provisions.  This letter informed the Appellant of the reason for the prior final denials, and it provided the definitions of new and material evidence.  This letter also informed the Appellant of how her claims may be substantiated, and of her and VA's respective duties for obtaining and submitting evidence.  The duty to notify is satisfied.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

Although a VA medical opinion was not obtained in connection with the claim, the Board finds that new and material evidence has not been presented or secured as explained in the analysis section below.  As the claim is not reopened, a VA medical opinion is not necessary.  See 38 C.F.R. § 3.159(c)(4)(iii).  

For the foregoing reasons, VA's duty to assist has been met.

II.  New and Material Evidence Claims

The Veteran died in February 2004; his death certificate lists his cause of death as cardiovascular disease, to include ischemic heart disease and stroke.  

The Appellant first sought service connection for the cause of the Veteran's death in a March 2004 claim.  The RO denied this claim in an August 2004 rating decision.  The Appellant then perfected her appeal to the Board.  The Board denied this claim in a May 2007 decision on the bases that there was no competent or credible evidence to show that the Veteran's death was related directly to his active service, or that his service-connected residuals of a gunshot wound of the right arm contributed substantially or materially to his death.  

Though the Appellant appealed this denial to the Court, the Court affirmed the Board's decision in a February 2009 memorandum decision.  Accordingly, the Board's May 2007 denial of the claim of entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

The Appellant's claim for DIC benefits under 38 U.S.C.A. § 1318 originated with a March 2005 claim.  The RO denied this claim in a July 2005 rating decision on the basis that the Veteran was not rated as totally and permanently disabled prior to his death.  The Appellant did not file a notice of disagreement with the July 2005 rating decision, and no new and material evidence pertinent to the issues was physically or constructively associated with the claims folder within one year of the rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, the July 2005 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

VA received the Appellant's claims to reopen in October 2011.  In connection with that claim and in subsequent statements, the Appellant has argued that she is entitled to both benefits she sought, contending that previous decisions denying her benefits (and denying the Veteran's previous claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)) were wrongly decided.  The Appellant, however, has submitted no new evidence beyond her contentions.  Those contentions do not rise to the level of new and material evidence, as they are cumulative and redundant of arguments she made while previously seeking service connection for the cause of the Veteran's death and for accrued benefits on the Veteran's underlying TDIU claim.  

For example, in her October 2011 claim and her November 2013 notice of disagreement, the Appellant argued that, at the time of his death, the Veteran was wheelchair bound and totally disabled.  She also argued that the Veteran's service-connected disabilities led to his eventual death from cardiovascular disease.  These arguments, however, are similar to statements she made in conjunction with her previous claims, especially letters of July 2004, March 2005, and August 2005.  

Quite simply, nothing submitted by the Appellant speaks to the reasons for the previous final denials of her claim, and to the extent they might, they are cumulative and redundant of arguments previously made and considered in the respective final decisions.  Her statements alone thus cannot be considered new and material evidence sufficient to warrant the reopening of her claims.  

Until the Appellant meets her threshold burden of submitting new and material evidence sufficient to reopen her claims, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the evidence is against the Appellant's claims.  Because new and material evidence has not been submitted, the Appellant's claims are not reopened, and they remain denied.  










	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has not been presented, and the Appellant's claim of entitlement to service connection for the cause of the Veteran's death remains denied.

New and material evidence has not been presented, and the Appellant's claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 remains denied.  




____________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


